Citation Nr: 0700178	
Decision Date: 01/04/07    Archive Date: 01/17/07

DOCKET NO.  02-21 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Houston, Texas


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for a chronic skin disability (rash), 
claimed as due to Agent Orange exposure, has been received.

2.  Entitlement to service connection for residuals of a 
right forearm and upper arm injury.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to an initial disability rating in excess of 
50 percent for post-traumatic stress disorder (PTSD).




REPRESENTATION

Appellant represented by:	National Veterans Organization 
of America, Inc.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from April 1968 to March 
1970.  He served in Vietnam and received the Combat 
Infantryman Badge.

These matters initially came to the Board of Veterans' 
Appeals (Board) on appeal from an August 2003 decision of the 
RO that, in part, reopened the veteran's claim, but then 
denied service connection for a skin rash secondary to 
herbicide exposure.  The veteran timely appealed.

In September 2003, the veteran testified during a hearing 
before the undersigned at the RO.  In November 2004, the 
Board remanded the matter for additional development.  

These matters also come to the Board on appeal from decisions 
of the RO in January 2005 and in April 2005 that, in part, 
granted service connection for PTSD evaluated as 30 percent 
disabling effective October 20, 2003; and denied service 
connection for residuals of a right forearm and upper arm 
injury, for bilateral hearing loss, and for tinnitus.  In 
August 2005, the RO increased the disability evaluation for 
PTSD to 50 percent, effective October 20, 2003.

Because higher evaluations are available for PTSD, and the 
veteran is presumed to seek the maximum available benefit for 
a disability, the claim remains on appeal.  See AB v. Brown, 
6 Vet. App. 35, 38 (1993).

The issue of a higher initial disability evaluation for PTSD 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  In October 1990, the RO denied service connection for a 
skin rash; the veteran did not submit a notice of 
disagreement within one year of the notice of that decision. 

2.  Evidence associated with the claims file since the 
October 1990 denial, when considered by itself or in 
connection with evidence previously assembled, relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for a skin disability (rash), but does not 
create a reasonable possibility of substantiating the claim. 

3.  There is no competent evidence establishing that the 
veteran currently has residuals of a right forearm and upper 
arm injury. 

4.  The competent evidence establishes that the veteran does 
not have right ear hearing loss recognized as a disability 
for VA purposes; and the veteran's left ear hearing loss is 
not related to a disease or injury during active service.

5.  Tinnitus was not incurred in or aggravated by active 
service.


CONCLUSIONS OF LAW

1.  The RO's October 1990 decision, denying service 
connection for a skin rash, is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2006).

2.  The evidence received since the RO's October 1990 denial 
is not new and material, and the claim for service connection 
for a chronic skin disability (rash) is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).

3.  The criteria for service connection for residuals of a 
right forearm and upper arm injury are not met.  38 U.S.C.A. 
§§ 1110, 1131, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 
(2006).

4.  The criteria for service connection for bilateral hearing 
loss are not met.  38 U.S.C.A. §§ 1110, 1131, 1112, 1113, 
1137, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.309 (2006).

5.  The criteria for service connection for tinnitus are not 
met.  38 U.S.C.A. §§ 1110, 1131, 1112, 1113, 1137, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In correspondence dated in April 2002, August 2004, February 
2005 and May 2006, the agency of original jurisdiction (AOJ) 
satisfied its duty to notify the veteran under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  Specifically, the RO 
advised the veteran of the evidence needed to substantiate 
his claims and explained what evidence VA was obligated to 
obtain or to assist the veteran in obtaining and what 
information or evidence the veteran was responsible for 
providing.  Thus, the Board finds that the RO has provided 
all notice required by the VCAA.  38 U.S.C.A. § 5103(a).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The AOJ 
subsequently readjudicated the claims based on all the 
evidence, without taint from prior adjudications.  Thus, the 
veteran was not precluded from participating effectively in 
the processing of his claim and any deficiency in the notice 
did not affect the essential fairness of the decision. 

May 2006 correspondence provided the veteran with notice as 
to how VA assigns a disability rating and an effective date 
for any award of increased benefits on appeal for service-
connected disabilities.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  The claims were not re-adjudicated 
following the May 2006 letter because no additional evidence 
has been submitted.  The Board finds no prejudice to the 
veteran in proceeding with a denial of service connection for 
each of the claims, as concluded below, because any question 
as to the appropriate disability rating and effective date to 
be assigned is rendered moot.  He had previously received all 
required notice regarding service connection.  

Notice in a new and material evidence claim (1) must notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and (2) must notify the claimant of the 
evidence and information that is necessary to establish 
entitlement to the underlying benefit sought by the claimant.  
In the context of a claim to reopen, VA must look at the 
bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  Therefore, the question of what 
constitutes material evidence to reopen a claim for service 
connection depends on the basis on which the prior claim was 
denied.  Failure to provide this notice is generally 
prejudicial.  Kent v. Nicholson, 20 Vet. App. 1 (2006). 

The January 2006 supplemental statement of the case (SSOC) 
notified the veteran that his previous claim for service 
connection for a skin disorder had been denied in October 
1990.  The RO advised the veteran of the evidence needed to 
establish each element for a condition caused by herbicide 
exposure.  The RO told him that once a claim had been finally 
disallowed, new and material evidence was required for 
reopening, and also told him what constituted new evidence 
and what constituted material evidence.  The SSOC satisfied 
the notice requirements of Kent.

The Board finds that there is no indication that any 
additional action is needed to comply with the duty to assist 
the veteran.  The RO has obtained copies of the veteran's 
service medical records and outpatient treatment records, and 
has arranged for the veteran to undergo VA examinations in 
connection with some of the claims decided on appeal, reports 
of which are of record.  The veteran has not identified, and 
the record does not otherwise indicate, any existing 
pertinent evidence that has not been obtained.  In April 
2006, the veteran specifically noted that he had no other 
information or evidence to give VA to substantiate his 
claims.  

The veteran has not been afforded an examination either for 
claimed residuals of a right forearm and upper arm injury, or 
for a chronic skin disability; however, as will be discussed 
within, the Board finds that the duty to assist does not 
require examinations in connection with those claims.  See 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); 38 C.F.R. 
§ 3.159(c)(4)(iii).  There is no competent evidence of 
residuals of an injury to the veteran's right forearm and 
upper arm.  Regarding his skin rash, the veteran is not 
entitled to an examination prior to submission of new and 
material evidence.  

II.  Petition to Reopen

The veteran's original claim for service connection for a 
skin disability was denied by the RO in October 1990.  
Evidence of record at the time of the October 1990 decision 
included the veteran's service medical records, showing no 
skin rash or disease; and the report of a June 1990 VA 
examination finding a mild groin rash, but no rashes on the 
veteran's body or extremities.

Based on this evidence, the RO concluded that the evidence 
failed to establish any skin rash or disease in service, or 
any plausible relationship to service.
  
As there was no timely appeal, the RO's October 1990 denial 
of service connection is final.  See 38 U.S.C.A. § 7105; 
38 C.F.R. §§ 20.302, 20.1103.  

The present claim was initiated by the veteran in April 2002.  
VA may reopen and review a claim that has been previously 
denied if new and material evidence is submitted by or on 
behalf of the veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  

Under 38 C.F.R. § 3.156(a), "new evidence" is existing 
evidence not previously submitted; "material evidence" is 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Furthermore, new and 
material evidence is "neither cumulative nor redundant" of 
evidence of record at the time of the last prior final 
denial, and must "raise a reasonable possibility of 
substantiating the claim."  38 C.F.R. § 3.156(a).

New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

Evidence added to the record since October 1990 includes 
medical treatment records received in May 2002 from John P. 
Schulze, M.D., documenting treatment for a recurrent skin 
rash from 1989 to 2002; the transcript of the September 2003 
hearing; and a November 2003 opinion from Dr. Schulze, 
indicating that he had treated the veteran for recurrent non-
infectious rashes since November 1974, which were considered 
to be allergic in nature and were not consistent with the 
diagnosis of chloracne or porphyria cutanea tarda; additional 
treatment records for a recurrent skin rash from 1978 to 
2003; and a statement from Michael D. McKaniels, D.O., 
indicating that he began treating the veteran in 2003.

In September 2003, the veteran testified that his skin rash 
was due to exposure to herbicides in service.

Much of this evidence is new in that it was not previously of 
record and is not cumulative.

The only competent evidence relating to the basis of the 
prior denial consists of the opinion expressed by Dr. 
Schulze in November 2003, as to whether the veteran's 
recurrent skin rash was consistent with chloracne or 
porphyria cutanea tarda.  However, that opinion does not 
support the veteran's assertion that he has a skin condition 
which was incurred in service and it does not create a 
reasonable possibility of substantiating the claim.  While 
there is now a presumption of exposure to herbicides (to 
include Agent Orange) for all veterans who served in Vietnam 
during the Vietnam Era (see 38 U.S.C.A. § 1116(f) (West 2002 
& Supp. 2006) and 38 C.F.R. § 3.307(a)(6)(iii)), the new 
evidence suggests that the veteran's recurrent skin rash is 
allergic in nature and not among the diseases presumed to be 
associated with Agent Orange exposure.  Dr. Schulze's 
opinion, therefore, does not relate the veteran's current 
skin rash or disease to service.
  
There is no other competent evidence linking a current skin 
rash or disease with service.  Absent evidence of a nexus 
between any currently shown skin rash and service, the newly 
received evidence does not raise a reasonable possibility of 
substantiating the claim.

The veteran has offered testimony and contentions in which he 
argued that his recurrent skin rash is due to exposure to 
herbicides in service.  The veteran, as a lay person, would 
not be competent to render a probative opinion on a medical 
matter, such as the etiology of any skin rash or disease.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997).  In addition, 
his statements are cumulative of those offered at the time of 
the initial denial.  

As new and material evidence has not been received, the claim 
for service connection for a chronic skin disability (rash) 
is not reopened.

III.  Service Connection

Service connection is awarded for disability that is the 
result of a disease or injury in active service.  38 U.S.C.A. 
§§ 1110, 1131.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995). 

A secondary service connection claim requires competent 
medical evidence linking the claimed disability to a service-
connected disability.  Wallin v. West, 11 Vet. App. 509, 512 
(1998); Velez v. West, 10 Vet. App. 432 (1997); see Jones 
(Wayne) v. Brown, 7 Vet. App. 134, 136-37 (1994) (lay 
testimony that one condition was caused by a service-
connected condition was insufficient to well ground a claim).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time.  
38 U.S.C.A. § 1111.  

A.  Residuals of a Right Forearm and Upper Arm Injury

Service medical records show that the veteran fractured the 
middle-third radius of his right arm in December 1968, and 
wore a cast for six weeks.  At the time of the veteran's 
separation examination from service in February 1970, the 
examiner noted that the veteran's wrist was well healed with 
no complications or sequelae.  No other injury or disability 
of the right arm was found.

Service connection has been established for residuals of a 
fractured right wrist.  

Nerve conduction studies in August 2003 revealed bilateral 
carpal tunnel syndrome.

In September 2003, the veteran testified that his right 
wrist, forearm, and upper part of the arm were broken at the 
same time.  In November 2003, the veteran submitted 
photographs, which were taken while he was in Vietnam, 
showing that the cast on his right arm covered his hand and 
elbow joint.

Although the veteran has asserted that he fractured his right 
wrist, forearm, and upper arm in service, he is a layperson, 
and lacks the requisite medical knowledge to make a competent 
diagnosis of a disability.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  

A threshold requirement for the granting of service 
connection is evidence of a current disability.  In the 
absence of evidence of a current disability there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  A review of the evidence of record discloses no 
evidence that the veteran currently has a disability of the 
right forearm and upper arm, other than the residuals of the 
right wrist fracture for which service connection is already 
in effect.  Therefore, service connection for residuals of a 
right forearm and upper arm injury is not warranted.

B.  Hearing Loss

Service connection may be presumed, for certain chronic 
diseases, such as sensorineural hearing loss (as a disease of 
the central nervous system), which develop to a compensable 
degree within one year after discharge from service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by probative 
evidence to the contrary.  38 U.S.C.A. §§ 1110, 1112, 1113 
(West 2002); 38 C.F.R. 3.307, 3.309 (2006).

For the purposes of applying VA laws, impaired hearing will 
be considered to be a disability when the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000, and 4000 
hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, and 4000 hertz are 26 decibels or greater; or 
when the speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  See 38 C.F.R. § 3.385.  

Service medical records of the veteran's entry report no 
hearing defect, and the Board presumes the veteran to have 
been in sound condition at the time of entry.   Parker v. 
Derwinski, 1 Vet. App. 522 (1991).  

Audiometric testing at the time of the veteran's separation 
examination in February 1970 revealed pure tone thresholds, 
in decibels, for each ear were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
-
15
LEFT
0
-5
-10
-
10

More recent audiometric testing in March 2005 revealed pure 
tone thresholds, in decibels, for each ear were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
15
25
25
LEFT
15
15
15
30
40

Speech recognition scores were 96 percent for the right ear; 
94 percent for the left.

Right Ear

Notwithstanding the veteran's assertions of hearing 
difficulty, there is no competent evidence that establishes 
that he has, or ever has had, right ear hearing loss 
recognized as a disability for VA purposes. 

All of  the veteran's in-service or post-service audiological 
evaluations have consistently yielded results establishing 
that he does not have right ear hearing loss to an extent 
recognized as a disability under the provisions of 38 C.F.R. 
§ 3.385.   

Where, as here, the claim turns on a medical matter, the 
veteran cannot establish entitlement to service connection on 
the basis of his assertions, alone.  As a layperson, without 
appropriate medical training and expertise, the veteran 
simply is not competent to offer a probative opinion on a 
medical matter, such as whether he actually suffers from 
hearing loss disability, as defined by 38 C.F.R. § 3.385.  
See Bostain, 11 Vet. App. at 127.
 
Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. 
§ 1110.  Where the competent evidence establishes that the 
veteran does not have the disability for which service 
connection is sought, there can be no valid claim for service 
connection.  See Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Left Ear

The evidence of record shows that the veteran currently has 
sensorineural hearing loss of the left ear that meets the 
criteria of 38 C.F.R. § 3.385, and thus service connection is 
not precluded if hearing loss can be linked to service.  
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

The veteran has reported exposure to excessive noise in 
service from military ammunitions explosions for prolonged 
periods of time.  His personnel records reflect assignments 
as infantry for the Army.  The veteran is competent to 
testify on factual matters of which he has first-hand 
knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  

Service records show that the veteran was awarded the Combat 
Infantry Badge.  Where a veteran engaged in combat, 
satisfactory lay evidence that an injury or disease was 
incurred in service will be accepted as sufficient proof of 
service connection where such evidence is consistent with the 
circumstances, conditions, or hardships of such service.  38 
U.S.C.A. § 1154(b).  

The Board finds the veteran's statements regarding exposure 
to excessive noise from military ammunitions explosions in 
service to be credible.  Section 1154(b) applies a reduced 
evidentiary burden which can be used to establish the 
incurrence of an event in service; however, competent 
evidence of a current disability and of a nexus between 
service and a current disability is still required.  Wade v. 
West, 11 Vet. App. 302 (1998); Turpen v. Gober, 10 Vet. App. 
536 (1997); Libertine v. Brown, 9 Vet. App. 521 (1996).  

There is no evidence of any organic disease of the central 
nervous system, either manifested in service or within the 
first post-service year, to warrant service connection on the 
basis of presumptions referable to chronic diseases.

The report of the March 2005 VA examination includes a 
diagnosis of sensorineural hearing loss of the left ear and 
the examiner's opinion that it is unlikely that the veteran's 
current hearing loss had its origins during military service.

There is no other competent evidence linking a current 
hearing loss of the left ear with injury or disease in 
service, to include exposure to excessive noise.  Thus, 
service connection for left ear hearing loss is not 
warranted. 

C.  Tinnitus

Service medical records show no complaints of ringing in the 
ear, or findings or diagnosis of tinnitus.

As a combat veteran, the veteran's report of excessive noise 
exposure from ammunitions explosions has been accepted as 
correct, consistent with the circumstances and conditions of 
such service.  See 38 U.S.C.A. § 1154(b).

Specific to the claim for service connection for tinnitus, 
however, neither the veteran's own assertions nor the 
competent evidence establish a link between that disability 
and service.  During the March 2005 examination, the veteran 
could not recall when his tinnitus began.  He did not report 
having manifestations of tinnitus in service.  Hence, the 
March 2005 examiner opined that it was unlikely the veteran's 
tinnitus had its origins in service.

While the veteran continues to experience intermittent 
tinnitus (which constitutes a disability diagnosed post-
service), the only competent medical opinion of record on the 
question of nexus weighs against the veteran's claim for 
service connection.

Neither the veteran nor his representative presented or 
alluded to the existence of any contrary medical opinion 
(i.e., one that would support the veteran's assertions as to 
a nexus between any claimed disability and service), despite 
specifically being asked or invited to present or identify 
such evidence via the RO's February 2005 letter.

Moreover, while the veteran is competent to assert the 
existence of certain symptoms-and to assert when those 
symptoms began-as a layperson without the appropriate 
training and expertise, the veteran simply is not competent 
to provide a probative opinion on a medical matter, such as 
whether his current disability is, in fact, medically related 
to service.  See Bostain, 11 Vet. App. at 127 (cites 
omitted).

Under these circumstances, the claim for service connection 
for tinnitus must be denied.  

D.  Reasonable Doubt

Because the competent evidence weighs either against a 
current diagnosis or against linking a currently shown 
disability to service, the weight of the evidence is against 
each of the claims.  As the weight of the competent evidence 
is against the claims, the doctrine of reasonable doubt is 
not applicable in the instant appeal.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56. 


ORDER

New and material evidence has not been received; the claim 
for service connection for a chronic skin disability (rash) 
is not reopened.

Service connection for residuals of a right forearm and upper 
arm injury is denied.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.


REMAND

Regarding the issue of an initial disability rating in excess 
of 50 percent for PTSD, the veteran last underwent 
psychiatric evaluation in February 2004; however, the issue 
at that time was entitlement to service connection, and the 
findings reported in connection with that examination are 
inadequate for evaluating the severity of the condition.  
Hence, a psychiatric examination, with findings responsive to 
the applicable rating criteria, is needed to resolve the 
claim on appeal.  

Moreover, adjudication of the claim for a higher initial 
disability evaluation should include specific consideration 
of whether "staged ratings" (assignment of different 
ratings for distinct periods of time based on the facts 
found), pursuant to Fenderson v. West, 12 Vet. App. 119, 126 
(1999), are appropriate.

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran to obtain names 
and addresses of all medical care 
providers who treated the veteran for 
PTSD since September 2005.  After 
securing the necessary release, obtain 
these records.

2.  After completion of the foregoing, 
schedule the veteran for a VA 
psychiatric examination, for evaluation 
of his service-connected PTSD.  The 
entire claims file, to include a 
complete copy of this REMAND, must be 
made available to the examiner for 
review before the examination.  

All necessary tests and studies should be 
conducted.  The examiner should identify 
all symptomatology associated with the 
service-connected PTSD.  The examiner 
should also render a multi-axial 
diagnosis, including assignment of a 
Global Assessment of Functioning (GAF) 
scale score representing the level of 
impairment due to the veteran's PTSD, and 
an explanation of what the score means.

In providing the above-noted findings, 
the examiner should, to the extent 
possible, distinguish the symptoms 
attributable to the service-connected 
PTSD from those of other psychiatric 
conditions.  However, if it is not 
medically possible to do so, the examiner 
should clearly so state, indicating that 
the findings are with respect to the 
veteran's overall psychiatric impairment.

3.  Thereafter, readjudicate the claim.  
Document consideration of all applicable 
criteria for evaluating the veteran's 
PTSD, as well as whether "staged 
rating" pursuant to Fenderson is 
warranted.  If the benefits sought remain 
denied, furnish a supplemental statement 
of the case (SSOC), before returning the 
claim to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).



______________________________________________
M. E. LARKIN 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


